United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       July 27, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-60347
                        _______________________

                   NATIONAL LABOR RELATIONS BOARD,

                                                              Petitioner,

                                  versus

               SEAPORT PRINTING & AD SPECIALITIES INC,
               d/b/a Port Printing Ad and Specialties,

                                                                Respondent.


         On Application for Enforcement of an Order of the
                   National Labor Relations Board
                          (No. 15-CA-17300)


Before JONES, Chief Judge, and WIENER and PRADO, Circuit Judges.

PER CURIAM:*

           NLRB seeks enforcement of its order compelling Seaport

Printing & Ad Specialties Inc., inter alia, to recognize and

bargain with Lake Charles Printing and Graphics Union, Local 260.

This court, having carefully reviewed the parties’ briefs and

pertinent portions of the record in light of the parties’ oral

arguments, concludes that:

           First, this case is governed by Levitz Furn. Co. of the

Pac., 333 NLRB 717 (2001), where the Board, overturning the prior

good faith doubt standard, held that “an employer may unilaterally


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
withdraw recognition from an incumbent union only where the union

has actually lost the support of the majority of the bargaining

unit employees.”   Id. at 717.   Levitz is rational, consistent with

the NLRA, within the Board’s authority to adopt, and adequately

reasoned to withstand judicial review. See Allentown Mack v. NLRB,

522 U.S. 359, 369, 118 S. Ct. 818, 824 (1998).

          Second, there is substantial evidence to support the

Board’s findings and credibility choices and its conclusion that

Seaport did not meet the Levitz standard.    That the Board may have

interpreted ambiguous facts and statements by employees differently

from this court is within its role as factfinder.    Further, while

the ALJ characterized Soileau’s testimony concerning employees’

opinions about the union as hearsay, the ALJ also noted that most

of the testimony was not objected to by the General Counsel.    The

ALJ was entitled, as factfinder, to afford less credibility to such

testimony, concluding as he did that Seaport needed more definitive

evidence to satisfy the Levitz test.

          We are thus constrained to AFFIRM the judgment of the

NLRB.

          ORDER ENFORCED.




                                  2